OPINION AND ORDER
Movant was charged with unethical conduct and moves for permission to resign from the Kentucky Bar Association under terms of disbarment pursuant to SCR 3.480(3). Movant fraudulently induced Lisa Schneiter to give him $10,000 for investment purposes and promised to repay that sum, plus $50,000, in approximately two months. Movant never repaid Schneiter and used the money to pay personal expenses. Movant acknowledges his conduct violated Disciplinary Rules 1-102(4), (5) and (6) and violated SCR 3.130, Rule 8.3(c).
The Bar Association responded that the terms proposed were acceptable.
Therefore, it is ordered that Charles F. Wood’s motion to resign from the Kentucky Bar Association is granted. It is further ordered that:
1) Movant shall not engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an Order reinstating his membership in the Kentucky Bar Association.
2) Movant shall not file an application for reinstatement for a period of five years from the date of this Order.
3) Movant shall not file an application for reinstatement following the five year period if he has not repaid Lisa Schneiter the money he obtained from her plus reasonable interest for the period of time he has had the money.
4) Movant shall not file an application for reinstatement following the five year period if Kentucky Bar Association’s client security fund holds any unpaid claims against him.
5) Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in case of disbarment, or any subsequent amendments to SCR 3.520.
6) The disciplinary proceedings represented by KBA File 2254 shall be terminated and the cost thereof to be paid by mov-ant in accordance with SCR 3.450(1) and SCR 3.480(3).
7) Movant shall comply with the provisions of SCR 3.390 requiring notice to all courts in which he has matters pending and to all clients whom he has actively involved in representation, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall promptly return all active files to his clients.
All concur.
ENTERED: October 24, 1991
/s/Robert F. Stephens Chief Justice